United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Asbury, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1173
Issued: October 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 12, 2008 appellant filed a timely appeal from an October 3, 2007 decision of
the Office of Workers’ Compensation Programs, adjudicating his schedule award claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a 10 percent permanent impairment of his
right upper extremity.
FACTUAL HISTORY
On June 16, 2003 appellant, then a 38-year-old letter carrier, filed an occupational disease
claim alleging that he developed right carpal tunnel syndrome and trigger finger of his middle
and little fingers due to the repetitive motions involved in his job. The Office accepted his claim
for right carpal tunnel syndrome and trigger finger of the third and fifth fingers of his right hand.
On June 17, 2004 appellant underwent surgery consisting of a right carpal tunnel release and

trigger releases of the right middle and little finger. He subsequently filed a claim for a schedule
award.
In notes dated September 27, 2002, Dr. Gary M. Pess, an attending Board-certified
orthopedic surgeon specializing in hand surgery, stated that appellant was experiencing pain,
locking, clicking, numbness and tingling in his right hand. Findings on physical examination
included tenderness over the middle and little finger A1 pulleys with gross locking and clicking.
There was a positive Tinel’s sign over the carpal tunnel and decreased sensation in the median
nerve distribution. Dr. Pess diagnosed right middle and little fingers trigger fingers and possible
right carpal tunnel syndrome.
In an October 2, 2002 nerve conduction study and electromyography (EMG) report,
Dr. Alan D. Deutsch, a Board-certified neurologist and psychiatrist, noted the following test
results: mild prolongation of right median sensory nerve distal latency with slowing of sensory
nerve velocity across the wrist to palm segment, normal right median motor nerve conduction
studies, normal right ulnar sensory and motor nerve conduction studies and normal EMG
examination of selected muscles of the right upper extremity. He diagnosed mild right carpal
tunnel syndrome.
On May 20, 2005 Dr. Pess indicated that appellant’s condition was improving following
his June 17, 2004 surgery but he still had some residual discomfort, swelling and stiffness.
However, he had reached a point of maximum medical improvement.
In an August 15, 2005 report, Dr. David Weiss, an osteopath, specializing in orthopedic
medicine, reviewed appellant’s medical history and provided findings on physical examination.
He stated that he had daily right wrist pain, described as a 4 on a 0 to 10 scale, and stiffness.
Appellant did not have any numbness, tingling or swelling in his right wrist. He had no locking
sensation in his right hand middle and little fingers. Appellant experienced difficulty with
grasping objects, pulling and pushing and had decreased grip strength. Dr. Weiss diagnosed
cumulative and repetitive trauma disorder, right carpal tunnel syndrome, stenosing tenosynovitis
to the right middle and little finger, status post right endoscopic carpal tunnel release and status
post release of the A-1 pulley of the middle and little finger of the right hand. He stated:
“Examination of the right hand and wrist reveals … no thenar or hypothenar
atrophy. Fist presentation is normal to the distal palmar crease. Range of motion
reveals dorsiflexion [extension] of … 75 degrees, palmar flexion of … 75
degrees, radial deviation of … 20 degrees and ulnar deviation of … 35 degrees.
The Tinel[’s] sign is positive. The one-minute Phalen[’s] sign is negative. Carpal
compression test is positive. Resistive thumb abduction is graded at 5/5. There is
no tenderness noted over the A-1 pulley in the long or little finger. There is no
trigger phenomena in either the long or little fingers.
“Grip strength testing performed via Jamar Hand Dynamometer at Level III
reveals 20 kg [kilograms] of force strength on the right versus 38 kg of force
strength on the left. This equates out to a strength deficit index of 47 percent to
the right hand.

2

“Pinch key testing reveals 7 kg in the right hand versus 10 kg in the left hand.
“Semmes-Weinstein Monofilament testing reveals a diminished light touch
sensibility at 2.83 mgs [milligrams] over the median nerve distribution on the
right hand.”
***
“The following is a rating of [appellant’s] impairment on the basis of [the
American Medical Association, Guides to the Evaluation of Permanent
Impairment Fifth Edition:
“Right lateral pinch deficit = 10 percent, Table 16-34, [page] 509
“Grade 4 sensory deficit right median nerve = 10 percent, Table 16-10, [page] 482
[and] Table 16-15, [page] 492
“Total combined right upper extremity [impairment] 19 percent
“[F]rom this examiner’s viewpoint, [appellant] reached maximum medical
improvement on August 15, 2005.”
On October 28, 2005 Dr. Pess stated that he had reviewed the report of Dr. Weiss and
agreed that appellant had a 19 percent impairment of his right upper extremity.
On January 26, 2007 the Office asked Dr. Morley Slutsky, a Board-certified specialist in
preventive medicine and a district medical adviser, to review the report of Dr. Weiss and
determine appellant’s impairment. On January 31, 2007 Dr. Slutsky stated that appellant had a
10 percent impairment of the right upper extremity based on the report of Dr. Weiss. He stated:
“[Appellant] was noted to have a normal strength exam[ination] in the upper
extremity and in particular in the median nerve distribution in 2002 (before
corrective endoscopic carpal tunnel release had been performed). Dr. Weiss also
found the same result[;] he noted that [appellant’s] [r]esistive thumb abduction
(controlled by the median nerve) is graded at 5/5. This was consistent with
[appellant’s] EMG/NCV [electromyography/nerve conduction velocity] test
which showed, ‘normal right median motor nerve conduction studies.’ In
addition to this, Dr. Weiss incorrectly rated impairment [due] to carpal tunnel
syndrome using lateral pinch strength deficits. Median nerve motor dysfunction
is supposed to be rated using Table 16-11, page 484, not using lateral grip
strength deficits[,] per The Carpal Tunnel Section, page 495. Based upon this
discussion of normal median nerve clinical findings and EMG testing, coupled
with an incorrect rating by Dr. Weiss, I do not feel there is any impairment rating
for median nerve motor dysfunction. Therefore the final median nerve rating will
be based upon the clinical sensory dysfunction per [p]age 495….
“The following rating calculations are performed according to The [A.M.A.,
Guides] 5th Edition.

3

“RIGHT MEDIAN NERVE IMPAIRMENT[:]
UEI [Upper Extremity
Impairment] Due to Sensory/Pain Deficit -- Median Nerve. Grade median nerve
sensory deficit using Table 16-10, page 482. I agree with Grade 4 which
corresponds to 25 percent deficit. Maximum UEI due to Sensory Deficit Median
Nerve-Using Table 16-15, page 492. Maximum Sensory Deficit for Median
Nerve below mid forearm equals 39 percent UEI. Total Sensory Median Nerve
Impairment. Grade Deficit 25 percent [times] Maximum UEI for Median Nerve
Sensory Deficit 39 percent = 9.75 percent UEI = 10 percent UEI.”
By decision dated February 15, 2007, the Office granted appellant a schedule award for
10 percent impairment of his right upper extremity from August 15, 2005 to March 21, 2006, or
31.20 weeks.1
Appellant requested an oral hearing that was held on July 18, 2007. By decision dated
October 3, 2007, the Office denied appellant’s claim for an additional schedule award.
LEGAL PRECEDENT
Section 8107 of the Act2 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as
permanent impairment. The Office evaluates the degree of permanent impairment according to
the standards set forth in the specified edition of the A.M.A., Guides.3
The fifth edition of the A.M.A., Guides, regarding impairment due to carpal tunnel
syndrome, provides:
“If, after an optimal recovery time following surgical decompression, an
individual continues to complain of pain, paresthesias and/or difficulties in
performing certain activities, three possible scenarios can be present:
1. Positive clinical findings of median nerve dysfunction and electrical
conduction delay(s): the impairment due to residual [carpal tunnel
syndrome] is rated according to the sensory and/or motor deficits as
described [in Tables 16-10a and 16-11a].
2. Normal sensibility and opposition strength with abnormal sensory
and/or motor latencies or abnormal [electromyogram] testing of the thenar
muscles: a residual [carpal tunnel syndrome] is still present and an

1

The Federal Employees’ Compensation Act provides for 312 weeks of compensation for 100 percent loss or loss
of use of the upper extremity. 5 U.S.C. § 8107(c)(10). Multiplying 312 weeks by 10 percent equals 31.20 weeks of
compensation.
2
3

5 U.S.C. § 8107.

20 C.F.R. § 10.404 (1999).
(5 ed. 2001).

Effective February 1, 2001, the Office began using the A.M.A., Guides

th

4

impairment rating not to exceed five percent of the upper extremity may
be justified.
3. Normal sensibility (two-point discrimination and Semmes-Weinstein
monofilament testing), opposition strength and nerve conduction studies:
there is no objective basis for an impairment rating.”4
The Board has found that the fifth edition of the A.M.A., Guides provides that
impairment for carpal tunnel syndrome be rated on motor and sensory deficits only.5
ANALYSIS
In this case, Dr. Weiss found that the first carpal tunnel scenario applied to appellant’s
condition. He found that he had a sensory deficit in his right upper extremity causally related to
his accepted right carpal tunnel syndrome. Using the fifth edition of the A.M.A., Guides,
Dr. Weiss rated appellant’s sensory deficit as Grade 4, 25 percent, and multiplied this by the
maximum median nerve sensory impairment, at the midforearm, 39 percent,6 which resulted in
9.75 percent impairment, rounded to 10 percent, for sensory deficit impairment. Dr. Weiss
combined the 10 percent sensory deficit with 10 percent for lateral pinch deficit, based on Table
16-34 at page 509 of the A.M.A., Guides, resulting in a 19 percent combined impairment of the
right upper extremity, according to the Combined Values Chart at page 604 of the A.M.A.,
Guides.
Dr. Slutsky agreed with Dr. Weiss that appellant had a 10 percent impairment of the right
upper extremity for sensory deficit, based on Table 16-10 at page 482 and Table 16-15 at page
492 of the fifth edition of the A.M.A., Guides. He noted that Dr. Weiss also found that appellant
had a 10 percent impairment due to lateral pinch strength deficits based on Table 16-34 at page
509 of the A.M.A., Guides. However, motor deficit due to carpal tunnel syndrome is rated using
the same procedures at page 495 as for rating sensory deficit. Further, the A.M.A., Guides
provides that, “In compression neuropathies, additional impairment values are not given for
decreased grip strength.7 The medical evidence does not support a motor deficit in appellant’s
right upper extremity. As noted, in 2002, prior to his right carpal tunnel release, Dr. Deutsch
stated that electrodiagnostic testing revealed a normal right upper extremity median motor nerve.
Although Dr. Weiss found that appellant experienced difficulty with grasping objects, pulling
and pushing and decreased grip strength, he did not provide any objective test results to support
these findings. In light of the fact that objective testing revealed a normal median motor nerve in
2002 and there are no tests showing a change in the motor nerve, right upper extremity
impairment due to motor deficit is not established.

4

A.M.A., Guides 495.

5

Kimberly M. Held, 56 ECAB 670 (2005).

6

Table 16-15 provides for a maximum impairment of 39 percent for sensory deficit of the median nerve
regardless of whether the area involved is below or above the midforearm. A.M.A., Guides 492, Table 16-15.
7

A.M.A., Guides 494.

5

Accordingly, Dr. Slutsky’s determination that appellant had a 10 percent impairment of
his right upper extremity due to sensory deficit of the median nerve is consistent with the A.M.A,
Guides and Dr. Weiss’ findings on physical examination. The Board finds that the weight of the
medical evidence establishes that appellant has no more than a 10 percent impairment of his right
upper extremity causally related to his accepted right carpal tunnel syndrome.
CONCLUSION
The Board finds that appellant has no more than a 10 percent impairment of his right
upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 3, 2007 is affirmed.
Issued: October 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

